F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 6 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 01-1109
                                                    (D.C. No. 00-CR-371-D)
    LOUISA M. LUCERO,                                      (D. Colo.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, PORFILIO , Circuit Judge, and        BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Louisa Lucero pleaded guilty to false impersonation of a federal

employee, a violation of 18 U.S.C. § 912. In exchange for her guilty plea, the

government agreed to dismiss the two other charges remaining from her

indictment. The government also agreed that she was entitled, under the

governing sentencing guidelines, to a reduction from the base offense level,

because she accepted responsibility for her offense. During the presentence

investigation, Ms. Lucero provided a letter from her doctor, purportedly

discussing various medical problems from which she was suffering. The letter,

Ms. Lucero later admitted, was not written by her doctor nor did he know that it

was sent over his signature. Ms. Lucero told the sentencing court that she

obtained the letter from a friend who worked in the doctor’s office.

      At sentencing, Ms. Lucero agreed with the government that the submission

of the false letter barred her from receiving the reduction for acceptance of

responsibility. She objected, however, to the sentencing court’s decision, again as

a result of the letter, to impose a two-level increase on her for obstructing justice

within the meaning of USSG § 3C1.1.

      Ms. Lucero appeals that sentencing ruling. Her appellate counsel submitted

a brief pursuant to Anders v. California , 386 U.S. 738 (1967), stating that there

were not meritorious issues on appeal. In particular, it stated that in imposing the




                                          -2-
two-level increase for obstruction of justice, the sentencing court correctly

applied the sentencing guidelines. We agree.

       To enhance a sentence under USSG § 3C1.1, the government must show

that the defendant acted consciously, with the specific purpose of obstructing

justice. United States v. Hernandez , 967 F.2d 456, 459 (10th Cir. 1992). When

the enhancement is based on false statements, the government must prove, among

other things, that the statements were material.   See United States v. Copus , 110

F.3d 1529, 1536 (10th Cir. 1997). We agree with the district court’s conclusion

that the forged letter is a material false statement, since it contained “information

that, if believed, would tend to influence or affect the issue under determination.”

USSG § 3C1.1, n.6.

       The judgment of the United States District Court for the District of

Colorado is AFFIRMED. Defense counsel’s motion to withdraw, pursuant to

Anders v. California , is GRANTED



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                            -3-